                             UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF FLORIDA

                                CASE No.: 8:19-CV-02995-MSS-AEP


    JOHN P. HAINES, individually and on                CLASS REPRESENTATION
    behalf of all others similarly situated,

           Plaintiff,

    vs.

    FIDELITY NATIONAL TITLE OF
    FLORIDA, INC.,

          Defendant.

    _____________________________/


           PLAINTIFF’S MOTION FOR PRELIMINARY RULE 16 CONFERENCE

          Plaintiff, by and through undersigned counsel, pursuant to Federal Rule of Civil

Procedure 16(a) and the Court’s divisional instructions, requests that a preliminary pre-trial

conference be scheduled to discuss the discovery plan and case management issues outlined in

the parties’ Case Management Report (Dkt. 14) filed January 22, 2020. In support thereof

Plaintiff states as follows:

          1.      This case is a putative class action arising from closing fees which are alleged to

have been improperly charged and collected by Defendant, a closing agent, from cash buyers

involved in residential real estate transactions throughout the State of Florida. Plaintiff alleges

that the members of the proposed class should only have been charged consistent with section

9(c)(i) of the uniform “AS IS” Residential Contract for Sale and Purchase form (“FARBAR

Contract”).




                                                   1
       2.      According to the Declaration of Barbara Mott Howe filed in support of

Defendant’s Notice of Removal, the size of the proposed class may include as many as 25,187

Class Members.

       3.      Plaintiff’s discovery plan seeks production of a list of all 25,187 cash residential

real estate sale transactions that have already been identified by Defendant that fit the definition

of the proposed class (“Class List”). Plaintiff has requested a Class List that identifies every

transaction, as well as relevant information about each transaction, such as the amount of every

“Closing Services Fee” collected from each buyer that used a FARBAR Contract. Prior to class

certification, Plaintiff will accept a Class List that does not identify the names of the class

members, but which provides other information to identify the transaction (“De-Identified Class

List”). The Class List or alternatively, a De-Identified Class List, sought by Plaintiff will identify

the relevant details of every transaction, the total number of transactions at issue, and the total

amount of damages alleged by Plaintiff. Plaintiff also seeks all Closing Statements and FARBAR

Contracts for each transaction identified on the Class List

       4.      While Plaintiff believes that the theory of liability and corresponding discovery

plan is narrowly focused, proportionate, and straightforward, Defendant objects to much of the

discovery sought by Plaintiff on the grounds of undue burden and lack of probative value.

Defendant further contends that the relevant FARBAR Contracts and Closing Statements cannot

be produced due to privacy concerns.

       5.      The parties have proposed a case management plan with various pre-trial

deadlines that Plaintiff believes can be met if the productions and disclosures Plaintiff seeks are

timely produced without undue delay.

       6.      Plaintiff requests an early Rule 16(a)(2) conference so the Court may establish

early and continuing control so that the case will not be protracted because of lack of



                                                  2
management. An early conference pursuant to Rule 16(a)(3) is also appropriate to discourage

wasteful pretrial activities such as motions to compel discovery that Defendant has already

asserted will be objected to and to address other discovery and pre-trial matters.

       7.      CONFERRAL CERTIFICATION: Pursuant to Local Rule 3.01(g), Plaintiff

certifies that the moving counsel has conferred opposing counsel and that Defendant does not

oppose the relief sought in this motion.

       WHEREFORE, Plaintiff respectfully request that the Court schedule a pre-trial

conference under Rule 16 to discuss these issues and explore possible resolutions.



DATED: January 27, 2020                       Respectfully Submitted,


                                      By:     /s/ Seth M. Lehrman

                                              Joshua H. Eggnatz, Esq. (FBN: 0067926)
                                              E-mail: JEggnatz@JusticeEarned.com
                                              EGGNATZ ǀ PASCUCCI
                                              7450 Griffin Road, Suite 230
                                              Davie, FL 33328
                                              Telephone: 954-889-3359
                                              Facsimile: 954-889-5913

                                              Seth M. Lehrman, Esq. (FBN: 132896)
                                              E-mail: seth@epllc.com
                                              EDWARDS POTTINGER LLC.
                                              425 North Andrews Avenue, Suite 2
                                              Fort Lauderdale, FL 33301
                                              Telephone: 954-524-2820
                                              Facsimile: 954-524-2822

                                              Richard B. Feinberg, Esq. (FBN: 802808)
                                              E-mail: ricfeinberg@hotmail.com
                                              FLORIDA LEGACY LAW, LLC
                                              600 Cleveland Street, Suite 313
                                              Clearwater, FL 33755
                                              Telephone: 727 231-6400

                                              Trial Counsel for Plaintiff and the Putative Class



                                                 3
                              CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a true and correct copy of the above and foregoing was served
via CM/ECF this 27th day of January 2020, to the following on the service list:

FIDELITY NATIONAL LAW GROUP
Mary Ellen R. Himes, Esq.
Florida Bar No. 87763
Jeffrey N. Golant, Esq.
Florida Bar No. 077732
Counsel for Defendant, Fidelity National
Title of Florida, Inc.
200 West Cypress Creek Road, Suite 210
Fort Lauderdale, Florida 33309
Telephone No: (954) 414-2111
Facsimile No: (954) 414-2101
Email: maryellen.himes@fnf.com
Secondary: pleadingsfl@fnf.com




                                            4
